DETAILED ACTION

This office action is in response to the preliminary amendment filed 1/07/2020. As directed by the amendment, no claims have been amended, claims 1-30 have been cancelled, and claims 31-50 have been newly added.  Thus, claims 31-50 are presently pending in this application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1, figs 1a-b, 4-5, vapor transfer unit including a gas passage, a liquid passage, and a membrane separating the gas passage from the liquid passage, wherein the membrane comprises a plurality of hollow tubes.
Species II, figs 2-3, directed to a vapor transfer unit including a gas passage, a liquid passage, and a membrane separating the gas passage from the liquid passage, wherein the membrane is pleated.
If Applicant selects Species I, Applicant is further required to select among the following subspecies:
Subspecies Ia, figs 1a-b, directed to a vapor transfer unit including a gas passage, a liquid passage, and a membrane separating the gas passage from the liquid passage, wherein the membrane comprises a plurality of 
Subspecies Ib, fig 4-5, directed to a vapor transfer unit including a gas passage, a liquid passage, and a membrane separating the gas passage from the liquid passage, wherein the liquid passage comprises a plurality of folded tubes comprising a plurality of hollow fiber membranes, and the liquid passage is enveloped by the gas passage. 
If Applicant selects Species II, Applicant is further required to select among the following subspecies:
Subspecies IIa, figs 2a-b, directed to a vapor transfer unit including a gas passage, a liquid passage, and a membrane separating the gas passage from the liquid passage, wherein the membrane is formed from a flat sheet with pleats comprising an upper membrane sheet and a lower membrane sheet.
Subspecies IIb, figs 3a-b, directed to a vapor transfer unit including a gas passage, a liquid passage, and a membrane separating the gas passage from the liquid passage, wherein the membrane is pleated and the liquid passage is formed by the pleated membrane forming conduit, and the liquid passage is enveloped by the gas passage. 
The species are independent or distinct because mutually exclusive characteristics of such species.  For example, Species I disclose the membrane is formed as a plurality of hollow tubes, and Species II disclose the membrane is formed 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.

the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Walter Pizker on 5/20/2021 a provisional election was made with traverse to prosecute the invention of Subspecies Ia, claims 31-37 and 42-50.  Affirmation of this election must be made by applicant in replying to this s 38-41 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of baffles positioned within the liquid passage as recited in claim 49 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings (e.g. reference numbers (202, 207, 208, 209, 232, 252, 254, 256, 258) in fig 7) should be provided with descriptive text labels.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claim 48 is objected to because of the following informalities: line 1 recites, “wherein liquid passage (sic)”; it is suggested to amend the claim to recite --wherein the liquid passage-- to be more grammatically correct.  Appropriate correction is required.
 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fixation device configured to secure the vapor transfer unit to a patient” in claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 31, line 13 recites “the gas flow direction along at least a portion of the vapor transfer unit,” which lacks antecedent basis because, although a gas flow direction from the gas inlet to the gas outlet has been previously recited, a gas flow direction along at least a portion of the vapor transfer unit has not, and it is unclear whether it refers back to the gas flow direction from the gas inlet to the gas outlet, of a  portion of the gas flow direction from the gas inlet to the gas outlet, or another gas flow direction.
Regarding claim 36, lines 1-2 recite, “wherein the gas passage is configured to allow gas to flow through the gas passage containing aerosolized medication.”  It is unclear whether the aerosolized medication is contained with either of the gas or the gas passage, or both the gas and the gas passage.

Regarding claim 50, lines 1-2 recites, “the same direction”, which lacks antecedent basis because a same direction has not been previously recited.
Claims 32-35, 37, 42-43, and 45-49 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 31, 34-35, 37, 42, 45, 48, and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benthin (4,367,734).

    PNG
    media_image1.png
    510
    518
    media_image1.png
    Greyscale

Regarding claim 31, Benthin discloses a vapor transfer unit for heating and humidifying a breathing gas (1) (air humidifier) (col 3, ln 12-13), and as shown in the annotated fig 1 above, the vapor transfer unit (1) comprising: a first end portion (portion of vapor transfer unit (10) enclosed by upper oval) comprising: a gas inlet (2) (tapered connection for inspiration tube) (col 3, ln 12-18); a liquid inlet (14) (inlet connection); and a liquid outlet (16) (outlet connection) (col 3, ln 34-38); a second end portion (portion of vapor transfer unit (10) enclosed by lower oval) opposite the first end portion, the second end portion comprising a gas outlet (4) (connection for tube leading to the patient) (col 3, ln 18-20); a gas passage (gas passage is formed through gas inlet (2), through bundle of hollow filaments (7), and through gas outlet (4)) extending between the gas inlet (2) and the gas outlet (4), the gas passage configured to allow gas to flow in a gas flow direction from the gas inlet (2) to the gas outlet (4) (gas flows horizontally 
Regarding claim 34, Benthin discloses a housing (9) (housing comprising a first (10) and second housing part (11)) extending between the first end portion and the second end portion (col 3, ln 26-30).

Regarding claim 37, Benthin discloses the gas passage is enveloped by the liquid passage (gas passage is through the bundle hollow filaments of the membrane (7), and liquid passage flows around the bundle of hollow filaments of the membrane (7)) (col 3, ln 39-45).
Regarding claim 42, Benthin discloses the membrane (7) comprises a plurality of hollow tubes (membrane (7) is a bundle of hollow filaments) (col 3, ln 21-24).
Regarding claim 45, Benthin discloses the gas passage directs the gas from the gas inlet into the plurality of hollow tubes (7) (breathing gas is supplied downwardly in the direction of arrow (21), horizontally into the plurality of hollow tubes (7) and downwardly in the direction of arrow (22) to patient (col 3, ln 39-43).
Regarding claim 48, Benthin discloses the liquid passage is configured to allow heated liquid to flow from the liquid inlet (14) to the liquid outlet (16) (a heated water flow is directed into liquid inlet (14) and leaves through liquid outlet (16)) (col 3, ln 42-49).

    PNG
    media_image2.png
    542
    520
    media_image2.png
    Greyscale

Regarding claim 50, as shown in the annotated fig 1 of Benthin showing the liquid flow, above, the liquid flow direction in the first recessed portion (17) and second recessed portion (15) extends in the same direction (from left to right) (col 4, ln 10-15) as the gas flow direction (from left to right through the membrane (7)) (col 3, ln 39-43) along at least a portion of the vapor transfer unit (1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benthin as applied to claim 31 above, and further in view of Jackson (4,381,267).
Regarding claim 32, Benthin discloses a vapor transfer unit.
Benthin does not disclose the vapor transfer unit further includes a fixation device configured to secure the vapor transfer unit to a patient.
However, Jackson in figs 4-5 teaches a device for supplying humidified breathing gases to a patient including a vapor transfer unit (80) and as shown in fig 4, a lanyard is worn around a neck of a patient and used to secure the vapor transfer unit to a patient.

Regarding claim 33, the modified Benthin’s reference, as shown in figs 4-5 of Jackson, disclose the fixation device includes at least one of a lanyard (as shown in figs 4-5 of Jackson, fixation device is a lanyard configured to be worn around a neck of a patient).
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benthin as applied to claim 31 above, and further in view of Niland (2008/0072899).
Regarding claim 36, Benthin discloses a gas passage.
Benthin does not disclose the gas passage is configured to allow gas to flow through the gas passage containing aerosolized medication.
However, Niland teaches a system for delivering medications including a vapor transfer unit (320) (cartridge) including a liquid passage (outer portion of cartridge (320) through which light arrows indicating a liquid flow direction flow through) and a gas passage (inner portion of cartridge (320) through which dark arrows indicating a gas flow direction flow through) and a membrane (322) separating the liquid passage and gas passage (para [0031]), wherein the gas passage is configured to allow gas to flow through the gas passage containing aerosolized medication (membrane (322) allows fluid and medication passing through cartridge (320) to be entrained into the breathing 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the vapor transfer unit of modified Benthin by configuring the gas flow passage to allow gas to flow through the gas passage containing aerosolized medication by providing the liquid with a medication which is diffused through the membrane to form fine aerosol particles entrained in the gas as taught by Niland in order to allow the device to deliver medications to patients (Niland, para [0004]).
Claims 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benthin as applied to claim 42 above, and further in view of Takeda et al (2007/0246049).
Regarding claim 43, Benthin discloses a membrane comprising a plurality of hollow tubes.
Benthin does not disclose the plurality of hollow tubes comprises between 100 and 10,000 hollow tubes.
However, Takeda teaches a humidifying device (10) for humidifying a respiratory gas, wherein the humidifying device includes a membrane comprising a plurality of hollow tubes (13) (hollow fiber bundle) (para [0020]), wherein the plurality of hollow tubes comprises between 100 and 10,000 hollow tubes (50 to 1,000 hollow fibers) (para [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the membrane comprising a 
Regarding claim 44, modified Benthin discloses a plurality of hollow tubes. 
Modified Benthin does not disclose the plurality of hollow tubes comprises more than 1,000 hollow tubes.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the membrane comprising a plurality of hollow tubes of Benthin to comprise more than 1,000 hollow tubes, as the number of hollow of tubes used in the device is considered to be a result effective variable which is selected in accordance with a flow rate of the gas to be humidified, a target humidity, a water vapor permeation rate of the hollow tube, and  a length and a diameter of the hollow tube (Takeda, para [0022]).  Therefore, optimizing the number of hollow fibers used in the device by routine experimentation would have been an obvious modification to one of ordinary skill in the art in order to select an optimal number of fibers in accordance with the flow rate of the gas to be humidified, a target humidity, a water vapor permeation rate of the hollow tube, and a length and a diameter of the hollow tube.
Claims 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benthin as applied to claim 42 above, and further in view of Sata et al (2012/0017905).

Benthin does not disclose the plurality of hollow tubes are formed from a non-porous material.
However, Sata in fig 2 teaches a device for humidifying respiratory gases including a liquid chamber (10) (water retention region), a gas passage (12) (aeration region), and a membrane (6) impervious to water (water resistant) but permeable to water vapor (moisture resistant) (6) (para [0057], and in fig 6 discloses the membrane is made of a nonporous material (para [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of hollow tubes of Benthin for forming the plurality of hollow tubes of a nonporous material that is impervious to water but permeable to water vapor as taught by Sata in order to provide a material for the membrane with a structure that has a moisture permeable performance that is sufficiently permeable to water vapor and the water pressure resistant performance that can sufficiently withstand applied water pressure (Sata, para [0080]).
Regarding claim 47, Benthin discloses the plurality of hollow tubes are formed from a material impervious to water but impermeable to water vapor (Benthin, col 3, ln 21-24).
Benthin does not disclose the plurality of hollow tubes are formed from a porous material.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of hollow tubes of Benthin for forming the plurality of hollow tubes of a porous material that is impervious to water but permeable to water vapor as taught by Sata in order to provide a material for the membrane with a structure that has a moisture permeable performance that is sufficiently permeable to water vapor and the water pressure resistant performance that can sufficiently withstand applied water pressure (Sata, para [0078]).
Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benthin as applied to claim 31 above, and further in view of Kertzman (2006/0021615).
Regarding claim 49, Benthin discloses a liquid passage.
Benthin does not disclose a plurality of baffles positioned within the liquid passage.
However, Kertzman in fig 12 teaches a water transport assembly for the addition of water from gases or liquids, including a first cavity (107) for a purge gas, a second cavity (109) for a sample gas or liquid (para [0032]), and a membrane (106) separating the first cavity (107) from the second cavity (109) and allowing transfer of water vapor therethrough (para [0033]), wherein the internal volume of the water transport assembly 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the liquid passage of Benthin by providing a plurality of baffles within the liquid passage as taught by Kertzman in order to help make intimate contact between the liquid and the membrane, and to provide turbulence and prevent channeling of the liquid flowing through the liquid passage (Kertzman, para [0037]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-33, 35-37, 42, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13, 15, and 19-20 of U.S. Patent No. 10,398,871. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 31 is broader than U.S. Patent claim 11 in at least one respect as shown below.

U.S. Patent claim 11
(1) A vapor transfer unit for heating and humidifying a breathing gas, 
(2) the vapor transfer unit comprising: a first end portion comprising: a gas inlet; a liquid inlet; and a liquid outlet; 
(3) a second end portion opposite the first end portion, the second end portion comprising a gas outlet; 
(4) a gas passage extending between the gas inlet and the gas outlet, the gas passage configured to allow gas to flow in a gas flow direction from the gas inlet to the gas outlet,
 (5) and a liquid passage coupling the liquid inlet to the liquid outlet, the liquid passage configured to allow liquid to flow from the liquid inlet to the liquid outlet in a liquid flow direction, the liquid flow direction opposite the gas flow direction along at least a portion of the vapor transfer unit; 


(2) the vapor transfer unit comprising: a housing having: a first end portion, a second end portion opposite the first end portion, a gas inlet, liquid inlet, and liquid outlet located at the first end portion, 
(3) a gas outlet located at the second end portion, 
(4) a gas passage coupling the gas inlet to the gas outlet, the gas passage configured to allow gas to flow from the gas inlet to the gas outlet in a gas flow direction, 
(5) a liquid passage coupling the liquid inlet to the liquid outlet, the liquid passage configured to allow liquid to flow from the liquid inlet to the liquid outlet in a liquid flow direction, the liquid flow direction opposite the gas flow direction along at least a portion of the vapor transfer unit, 

a gas input tube having a first end connected to a source of pressurized breathing gas and a second end opposite the first end, the second end being connected to the gas inlet, wherein the gas input tube has a first length; and a gas output tube having a first end connected to the gas outlet and a second end opposite the first end, the second end having a nasal cannula for delivering humidified gas to a patient, wherein the gas output tube has a second length; wherein the first length is greater than the second length.


	Because claim 11 of the U.S. Patent recites additional limitations, such as a gas input tube having a first end connected to a source of pressurized breathing gas and a second end opposite the first end, and a gas output tube having a second end having a 
	 Regarding claim 32, claim 19 of the U.S. Patent discloses the limitations of application claim 32.
	Regarding claim 33 claim 20 of the U.S. Patent discloses the limitations of application claim 33.
	Regarding claim 35, claim 11 of the U.S. Patent disclose the gas passage configured to allow gas to flow through the gas passage, and therefore the gas passage is capable of allowing a heated gas to flow through the gas passage. 
Regarding claim 36, claim 11 of the U.S. Patent disclose the gas passage configured to allow gas to flow through the gas passage, and therefore the gas passage is capable of allowing a gas containing aerosolized gas to flow through the gas passage.
	Regarding claim 37 claim 13 of the U.S. Patent discloses the limitations of application claim 37.
	Regarding claim 42 claim 15 of the U.S. Patent discloses the limitations of application claim 42.
Regarding claim 48, claim 11 of the U.S. Patent disclose the liquid passage configured to allow liquid to flow through liquid gas passage, and therefore the liquid passage is capable of allowing a heated liquid to flow through liquid passage.
Claims 34 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,398,871 in view of Benthin. 
Regarding claim 34, U.S. Patent claim 11 discloses a first end portion and a second end portion.
U.S. Patent claim 11 does not disclose a housing extending between the first end portion and the second end portion.
However, Benthin teaches a vapor transfer unit for heating and humidifying a breathing gas and as shown in the annotated fig 1 above, the vapor transfer unit (1) comprising: a first end portion (portion of vapor transfer unit (10) enclosed by upper oval) and a second end portion (portion of vapor transfer unit (10) enclosed by lower oval) opposite the first end portion, and including a housing (9) (housing comprising a first (10) and second housing part (11)) extending between the first end portion and the second end portion (col 3, ln 26-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of U.S. Patent claim 11 by providing a housing extending between the first end portion and the second end portion as taught by Benthin in order to provide a means of containing the components of the device between the first portion and the second portion.
Regarding claim 45, U.S. Patent claim 11 discloses a gas passage.  
U.S. Patent claim 11 does not disclose the gas passage directs the gas from the gas inlet into the plurality of hollow tubes.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of U.S. Patent claim 11 by configuring the gas passage directs the gas from the gas inlet into the plurality of hollow tubes as taught by Benthin, as a vapor transfer unit that has a gas passage directs the gas from the gas inlet into the plurality of hollow tubes is known in the art, and it appears that the modified U.S. Patent Claim 11’s vapor transfer unit would perform equally well to transfer water vapor through the membrane if gas passage directs the gas from the gas inlet into the plurality of hollow tubes.
Claim 43-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,398,871 in view of Takeda et al.

U.S. Patent claim 11 does not disclose the plurality of hollow tubes comprises between 100 and 10,000 hollow tubes.
However, Takeda teaches a humidifying device (10) for humidifying a respiratory gas, wherein the humidifying device includes a membrane comprising a plurality of hollow tubes (13) (hollow fiber bundle) (para [0020]), wherein the plurality of hollow tubes comprises between 100 and 10,000 hollow tubes (50 to 1,000 hollow fibers) (para [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the membrane comprising a plurality of hollow tubes of U.S. Patent claim 11 to comprise between 100 and 10,000 hollow tubes (50 to 1,000 hollow fibers) as taught by Takeda in order to provide a suitable number of hollow tubes in accordance with a flow rate of the gas to be humidified, a target humidity, a water vapor permeation rate of the hollow tube, and  a length and a diameter of the hollow tube (Takeda, para [0022]).
Regarding claim 44, modified U.S. Patent claim 11 discloses a plurality of hollow tubes. 
U.S. Patent claim 11 does not disclose the plurality of hollow tubes comprises more than 1,000 hollow tubes.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the membrane comprising a plurality of hollow tubes of U.S. Patent claim 11 to comprise more than 1,000 hollow tubes, as .
Claim 46-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,398,871 in view of Sata et al.
Regarding claim 46, U.S. Patent claim 11 discloses a plurality of hollow tubes.
U.S. Patent claim 11 does not disclose the plurality of hollow tubes are formed from a non-porous material.
However, Sata in fig 2 teaches a device for humidifying respiratory gases including a liquid chamber (10) (water retention region), a gas passage (12) (aeration region), and a membrane (6) impervious to water (water resistant) but permeable to water vapor (moisture resistant) (6) (para [0057], and in fig 6 discloses the membrane is made of a nonporous material (para [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of hollow tubes of U.S. Patent claim 11 for forming the plurality of hollow tubes of a nonporous material 
Regarding claim 47, U.S. Patent claim 11 discloses a plurality of hollow tubes.
U.S. Patent claim 11 does not disclose the plurality of hollow tubes are formed from a porous material.
However, Sata in fig 2 teaches a device for humidifying respiratory gases including a liquid chamber (10) (water retention region), a gas passage (12) (aeration region), and a membrane (6) impervious to water (water resistant) but permeable to water vapor (moisture resistant) (6) (para [0057], and in fig 6 discloses the membrane is made of a porous material (para [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of hollow tubes of U.S. Patent claim 11 for forming the plurality of hollow tubes of a porous material that is impervious to water but permeable to water vapor as taught by Sata in order to provide a material for the membrane with a structure that has a moisture permeable performance that is sufficiently permeable to water vapor and the water pressure resistant performance that can sufficiently withstand the applied water pressure (Sata, para [0078]).
Claim 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,398,871 in view of Kertzman.
Regarding claim 49, U.S. Patent claim 11 discloses a liquid passage.
U.S. Patent claim 11 does not disclose a plurality of baffles positioned within the liquid passage.
However, Kertzman in fig 12 teaches a water transport assembly for the addition of water from gases or liquids, including a first cavity (107) for a purge gas, a second cavity (109) for a sample gas or liquid (para [0032]), and a membrane (106) separating the first cavity (107) from the second cavity (109) and allowing transfer of water vapor therethrough (para [0033]), wherein the internal volume of the water transport assembly may be provided with baffles to make intimate contact with the fluids and the membrane (106) and to provide turbulent and prevent channeling of the sample and purge gas) (para [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the liquid passage of U.S. Patent claim 11 by providing a plurality of baffles within the liquid passage as taught by Kertzman in order to help make intimate contact between the liquid and the membrane, and to provide turbulence and prevent channeling of the liquid flowing through the liquid passage (Kertzman, para [0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Arcilla (2015/0328431) and Niland (2010/0059053) disclose respiratory humidifiers including a membrane to transfer water vapor, and Spearman et al (7,476,212) discloses a medical gas humidifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.